PER Curiam.
The application herein of Ernest William Appitito for relief under the Post Conviction Procedure Act is substantially the same as that of his co-defendant, Raymond C. Fleury, whose application for leave to appeal from the denial of relief under that Act was denied by this Court on May 20, 1960 (222 Md. 635, 160 A. 2d 790).
For the reasons stated and upon the findings made by Judge Sodaro in his opinion in the Criminal Court of Baltimore, the application of Ernest William Appitito for leave to appeal from the order denying him relief under that Act and dismissing his petition therefor is denied.